Rothrock, C. J.
— On the twelfth day of August, 1889, there was filed in this court a transcript of what appears to be an indictment, trial and conviction of W. A. Campbell for the crime of uttering a forged promissory note. It does not appear that an appeal was taken from the judgment of the district court, and no brief or argument has been filed in this court, and there is no appearance for the defendant. Without an appeal this court has no jurisdiction to determine any question presented by the record before us. The cause (if such it can be called) will be Dismissed.